               Case 1:16-cv-00233-LY Document 118 Filed 08/27/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
 FREEDOM     FROM                   RELIGION        §
 FOUNDATION, INC.,                                  §
 Plaintiff                                          §
                                                    §      Case No. A-16-CV-00233-SS
 VS                                                 §
                                                    §
 GOVERNOR     GREG    ABBOTT,                       §
 CHAIRMAN    OF   THE   STATE                       §
 PRESERVATION BOARD; AND ROD                        §
 WELSH, EXECUTIVE DIRECTOR OF                       §
 TEXAS   STATE  PRESERVATION                        §
 BOARD,
 Defendants



                                ORDER OF CASE REASSIGNMENT


             It appears to the Court that the above-styled and numbered cause should be transferred

from the docket of Senior Judge Sam Sparks to the docket of the Honorable Lee Yeakel, both

judges having consented to the transfer.

             IT IS THEREFORE ORDERED that the above-styled and numbered cause is

TRANSFERRED to the docket of the Honorable Lee Yeakel, for all purposes. Pursuant to the

Amended Order Assigning the Business of the Court effective January 1, 2020, the Clerk shall

credit this case to the percentage of business of the receiving Judge.

             SIGNED this the 27th day of August 2020.




                                                  SAM SPARKS
                                                  SENIOR UNITED STATES DISTRICT JUDGE
